Title: To James Madison from John Gavino (Abstract), 1 May 1805
From: Gavino, John
To: Madison, James


1 May 1805, Gibraltar. No. 7. “I had the honor of last addressing you down to the 29th: Elapsed No: 6, when the Wind came about to the West,which suppose is the cause of Lord Nelsons fleet not having as yet appeard.
“I beg leave to transmit you Copy of a Paragraph from Consul Simpson of Tangers letter to me under date 30th: April last regarding the Dey of Algiers———Vizt.
“ ‘An attempt was made to assasinate the Dey of Algeirs, Last Month—he was still alive on the 26th: altho he had received fourteen stabs, but at that time report Circulated he could not live.’ “
